Citation Nr: 0510623	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-14 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, the RO, in pertinent part, 
denied the veteran's petition to reopen her previously denied 
claim of entitlement to service connection for a back 
disability.  

Also by the May 2000 rating action, the RO denied the claims 
of entitlement to a psychiatric disorder to include 
post-traumatic stress disorder (PTSD), fibrocystic breast 
disease, temporomandibular joint dysfunction, refractive 
error of the eyes, a cervical spine strain, residuals of a 
left wrist contusion, sinusitis, an upper respiratory 
infection, and for residuals of heat exposure to include a 
bladder disorder and a kidney disorder as well as the issue 
of whether new and material evidence had been received 
sufficient to reopen a claim for service connection for an 
elective hysterectomy, residuals of a left ankle sprain, and 
tinnitus.  Following receipt of notification of the May 2000 
decision, the veteran perfected a timely appeal with respect 
to the denial of these claims.  

Thereafter, by a May 2001 rating action, the RO granted 
service connection for residuals of removal of the uterus and 
for residuals of a left ankle strain.  The RO awarded 
compensable evaluations of 30 percent and 10 percent, 
respectively, for these service-connected disabilities.  In a 
statement dated in June 2001, the veteran's representative 
noted that the veteran wished to withdraw all issues on 
appeal except for her claims for service connection for a 
mental health disorder and for a back (lumbar-thoracic spine) 
disability.  The representative explained that the veteran 
planned to submit a letter in support of the June 2001 
statement.  In a statement received at the RO in July 2001, 
the veteran specifically stated that she wished to pursue 
only her claims for service connection for a psychiatric 
disorder to include PTSD and for a disability of the 
lumbar-thoracic spine.  

In April 2002, the Board noted the veteran's withdrawal of 
all of her claims except for her appeal of her psychiatric 
and back conditions.  Additionally, the Board remanded these 
issues to the RO for further evidentiary development.  
Following completion of the requested development, the RO, by 
an October 2002 rating action, granted service connection for 
PTSD and awarded a 30 percent evaluation for this disability, 
effective from October 1999.  Further review of the claims 
folder indicates that the veteran has not disagreed with the 
evaluation or effective date assigned to her 
service-connected PTSD.  Consequently, the Board concludes 
that an appeal with regard to the veteran's psychiatric 
condition is no longer in appellate status.  

With regard to the veteran's claim for service connection for 
a back disability, the Board notes that, by a February 1988 
rating action, the RO denied service connection for such a 
disorder.  Initial review of the claims folder appears to 
indicate that a notice of this denial was furnished to the 
veteran two weeks later in February 1988.  Closer inspection 
of the claims folder reveals, however, that this letter 
informing the veteran of the denial of her service connection 
claim was returned to the RO by the United States Postal 
Service as undeliverable.  An address different from that 
used on the notification letter itself was handwritten on the 
envelope that was later returned to the RO.  Further attempt 
to locate and to notify the veteran of the denial of her 
service connection claim does not appear to have been made.  
Because the veteran was not actually notified of the original 
denial of her service connection claim in February 1988, the 
decision, dated in that month, cannot be considered to be 
final.  As such, the Board must conclude that the current 
issue regarding the veteran's back claim is correctly 
characterized as listed on the title page of this decision.  

Moreover, in statements received at the RO in May and June 
2003, the veteran raised the issue of entitlement to service 
connection for a right ankle disability, asserted to be 
secondary to the service-connected residuals of a left ankle 
strain.  This claim is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  

In December 2004, the veteran withdrew her request for an RO 
hearing.  38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Medical evidence etiologically linking the veteran's 
current back disability with her military service has not 
been presented.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's Remands of April 2002 and December 
2003.  Specifically, in those documents, the appellant has 
been told that she needed to submit evidence supporting her 
assertions that she was now suffering from a back disability 
and that her current back disorder was related to her 
military service or related to back symptoms she experienced 
while she was on active duty.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone a 
recent physical examination to determine the nature and 
etiology of the claimed back disability.  This most recent 
examination was accomplished in accordance with the 
instructions given by the Board in its two previous remands.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinions with respect to her 
claim, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's back disorder.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed on appeal was harmless error.  In letters 
to the veteran, dated May 2002, July 2003, and October 2004,  
along with the SOC and the SSOCs, the RO informed her of what 
information she needed to establish entitlement to service 
connection.  The veteran was further told that she should 
send to the RO information describing additional evidence or 
the evidence itself.  The letters satisfy the VCAA content-
complying notice.  The claimant and her representative have 
been provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issue addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her service-connection back claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  She has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with her appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran has asserted that while she was not diagnosed 
with a chronic back disability in service, the manifestations 
she endured lead to the development of her current disorder.  

Under 38 U.S.C.A. § 1131 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim for service connection, the Court has 
held that ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In December 2003, the Board remanded the claim for the 
purpose of obtaining additional medical documents.  The Board 
further requested that a physician provide an opinion as to 
the etiology of the veteran's current back disorder.  

To abide by the Board's request, the veteran was scheduled 
for a VA examination at the local VA Medical Center.  The 
veteran underwent said examination in January 2005.  The 
examiner reviewed the veteran's inservice and post-service 
medical records.  Although he was some equivocal, the doctor 
opined that the veteran did, indeed, now have a lower back 
disability.  He further stated that despite the treatment for 
an acute back condition she received in service, said 
condition was not related to the back disability from which 
she now suffered.  Additionally, he concluded that the 
veteran now suffered from a developmental defect of the back.  
However, he further declared that the developmental defect 
was not aggravated by the veteran's military service.  

This examination mirrors the comments provided by another VA 
examiner that performed an examination on the veteran in 
September 2002.  At that time, the examiner offered this 
opinion:

	. . . It is my opinion that the 
claimant did not develop this as a 
structural abnormality as a consequence 
of being in the service.  It is possible, 
that her intermittent episodes of low 
back pain are due to this developmental 
structural abnormality.  Specifically, I 
am asked whether any current back 
pathology is at least as likely as not 
related to the veteran's inservice low 
back strain, answer is probably not.  Her 
back pain experienced while in service is 
probably as I reported above secondary 
and caused by the structural abnormality.  
There were no actions or injuries records 
in the service.  

A review of the veteran's service medical records does show 
that the veteran received treatment for complaints of back 
pain.  However, a chronic, persistent disability was not 
diagnosed and when the veteran ended her term of service, she 
was not diagnosed as having a chronic back disability.  

As noted in the opening paragraphs of this decision, the VA 
has obtained copies of the veteran's post-service medical 
treatment records.  These records do show repeated treatment 
for complaints involving the back.  Nevertheless, they do not 
contain medical opinions that etiologically link the 
veteran's disability with her military service.  Moreover, 
they do not suggest that the veteran had a development defect 
of the back that was aggravated by her military service.  

Notwithstanding the opinions provided by the VA physicians in 
September 2002 and in January 2005, along with the lack of 
other supporting medical evidence, the veteran has continued 
to assert that she suffers from a back disability that is 
related to her military service.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of her claim.  That is, the claims folder is negative 
for any medical evidence, either from a private doctor or a 
government physician, which would positively diagnose the 
veteran as suffering from a back disability related to her 
military service.  The claims folder is also silent as to an 
opinion that hints that any developmental disability was 
aggravated by the veteran's military service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has she 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
she may suffer from pain in the back region or she may 
comment on stiffness or a reduced range of motion.  However, 
she is not competent to say that she has an actual disability 
that is related to her service or to a condition she suffered 
therefrom while she was in service.  She is not competent to 
state with medical certainty that her military service 
aggravated a pre-existing or developmental disorder.  In 
other words, there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran suffered from back conditions while in service, and 
that she now suffers from similar back symptoms and 
manifestations, medical evidence positively and conclusively 
diagnosing the veteran with a current disability and 
etiologically linking the disorder with the veteran's 
military service or to an incident therein has not been 
presented.  That same medical evidence has not indicated that 
any pre-existing or developmental back disorder was 
aggravated by her military service.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  The veteran's claim is thus 
denied.


ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


